McDERMOTT, Circuit Judge
(dissenting).
In Head v. New York Life Ins. Co. (C. C. A. 10) 43 F.(2d) 517, 519, the insured met his death while riding in an airplane, but not flying it; he was not a passenger in the accepted sense of the word, for he was in the plane to get information necessary for writing a policy on the plane. Suit was brought on an accident policy which did not cover death resulting “from participation as a passenger or otherwise in aviation or aeronautics.” The trial court sustained a demurrer to the petition and this court affirmed. The word “participate” was there distinguished from the word “engage,” and was held tb mean “to take or have a part or share in.” I am satisfied with that decision and that definí*844tion. By the same token, it seems to me that one riding on a truck-load of dynamite caps is “participating in the moving or transporting thereof.”
There is another reason, to me more impressive. In construing insurance contracts, the same search should be made to ascertain the intent of the parties as in other contracts, and the language used ought to be taken in its “plain, ordinary and popular sense.” Chase v. Business Men’s Assur. Co. (C. C. A. 10) 51 F.(2d) 34, 35. The purpose of a clause may also be looked to if the words used are not clear. Both the language and the purpose of this elause seem clear to me. There is a hazard attendant upon the'transportation of explosives — a hazard which the deceased shared equally with the driver on the seat beside him. The parties intended to, and I think did, agree that sueh hazard was not a risk insured against.
In any event, I see nothing to go to the jury. The facts are not in dispute; in fact, they were largely stipulated. Whether such facts disclose that deceased was participating in the transportation of explosives depends upon the meaning of the word “participating,” as used in this written contract, which is a question for the court and not the jury. Since I think the deceased was so participating when he met his death, I think the judgment below should be affirmed.